UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-52517 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) United States (State or other jurisdiction of incorporation or organization) 36-4519533 (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No ☒ As of August 12, 2013 there were 1,634,725 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Statements of Financial Condition at June 30, 2013 (Unaudited) and March 31, 2013 1 Consolidated Statements of Operations for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended June 30, 2013 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended June 30, 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 Part II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures Part I. Financial Information Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition June 30, March 31, (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities: Securities held-to-maturity (fair value $24,784,858 and $20,285,670 at June 30, 2013 and March 31, 2013, respectively) Securities available-for-sale (amortized cost of $2,209,613 and $2,217,032 at June 30, 2013 and March 31, 2013, respectively) Total investment securities Loans, net of allowance for loan losses of $1,023,614 at June 30, 2013 (unaudited), $1,032,818 at March 31, 2013 Accrued interest receivable Premises and equipment, net Federal Home Loan Bank, at cost Deferred income taxes Bank-owned life insurance Prepaid and refundable income taxes ─ Real estate owned Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Accrued interest payable Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 3,000,000 shares authorized; no shares issued Common stock, $.01 par value, 7,000,000 shares authorized; 1,634,725 shares issued and outstanding Additional paid-in capital Retained earnings, substantially restricted Unearned common stock held by employee stock ownership plan ) ) Accumulated other comprehensive (Loss) ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three months Ended June 30, INTEREST INCOME Loans $ $ Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances ─ ─ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Income from bank-owned life insurance Gain (loss) on sale of real estate owned ) Service charges Rental income Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expenses Net occupancy expense Real estate owned loss reserve ─ Federal insurance premiums Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premiums Dues and subscriptions Professional fees Real estate owned expense Other Total non-interest expense INCOME BEFORE INCOME TAX EXPENSE Income taxes expense (benefit) ) NET INCOME $ $ INCOME PER COMMON SHARE $ $ See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended June 30, 2013 June 30, 2012 Net income $ $ Other comprehensive income, net of tax unrealized income arising from available for sale securities during period ) Postretirement benefit plan adjustment ) ) Comprehensive income (loss) $ ) $ See Notes to the Unaudited Consolidated Financial Statements 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common Stock Unearned Employee Accumulated Shares Amount Additional Paid-in Capital Retained Earnings Stock Ownership Plan Other-Comprehensive Income (Loss) Total Stockholders’ Equity Comprehensive Income (Loss) Balance at March 31, 2013 $ ( 448,567 ) $ ) $ Comprehensive income $ Net income Other comprehensive income, net of tax: Change in unrealized gain on securities available-for-sale, net of deferred income taxes of ) ) ) Post retirement benefit plan adjustment net of deferred taxes of ($3,239 ) Total comprehensive income $ ) Balance at June 30, 2013 $ ) $ ( 153,771 ) $ See Notes to the Unaudited Consolidated Financial Statements. 4 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Three months Ended June 30, Cash flow from operating activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) ) Depreciation Discount accretion net of premium amortization Provision for loan losses Income from bank owned life insurance ) ) Loss (gain) on sale of real estate owned ) Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable ) ) Other assets Prepaid income taxes ) Increase (decrease) in: Accrued interest payable ) ) Other liabilities ) ) Net cash provided by operating activities $ $ Cash flows from investing activities Proceeds of securities available for sale Purchases of securities held-to-maturity ) ) Proceeds from maturities and principal repayments of securities held-to-maturity Purchase of investment required by law – stock in Federal Home Loan Bank Proceeds from sale of real estate owned Net decrease in loans Purchases of premises and equipment ─ ) Net cash provided by(used in) investing activities $ ) $ Cash flows from financing activities Net increase in deposits Net (increase) decrease in advance payments by borrowers for taxes and insurance ) Increase in Federal home Loan Bank Advances ─ ─ Net cash provided by (used) in financing activities $ $ ) 5 Three months Ended June 30, Net (increase) decrease in cash and cash equivalents $ ) $ Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ $ Supplemental Disclosures: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Loans transferred to foreclosed real estate during the period $ ─ $ Net change in unrealized gain on securities available-for-sale net of tax $ ) $ 2,266 See Notes to the Unaudited Consolidated Financial Statements. 6 DELANCO BANCORP, INC. AND SUBSIDIARY Notes to the Unaudited Consolidated Financial Statements June 30, 2013 (1) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). However, all adjustments that are, in the opinion of management, necessary for the fair presentation of the interim financial statements have been included. Such adjustments were of a normal recurring nature. The results of operations for the three month period ended June 30, 2013 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. For additional information, refer to the consolidated financial statements and footnotes thereto of Delanco Bancorp, Inc. (the “Company”) included in the Company’s annual report on Form 10-K for the year ended March 31, 2013. (2) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for losses on loans and the evaluation of deferred taxes. (3) Deferred Income Taxes We use the asset and liability method of accounting for income taxes. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments require us to make projections of future taxable income. The judgments and estimates we make in determining our deferred tax assets, which are inherently subjective, are reviewed on a continual basis as regulatory and business factors change. The calculation of deferred taxes for GAAP capital differs from the calculation of deferred taxes for regulatory capital. For regulatory capital, deferred tax assets that are dependent upon future taxable income for realization are limited to the lesser of either the amount of deferred tax assets that the institution expects to realize within one year of the calendar quarter-end date, or 10% of Delanco Federal Savings Bank’s (the “Bank”) Tier I capital. As a result of this variance, our Tier I regulatory capital ratio is lower than our GAAP capital ratio by 77 basis points. (4) Income Taxes The Bank accounts for uncertainties in income taxes in accordance with Financial ASC Topic 740 “Accounting for Uncertainty in Income Taxes”. ASC Topic 740 prescribes a threshold and measurement process for recognizing in the financial statements a tax position taken or expected to be taken in a tax return. ASC Topic 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Bank has determined that there are no significant uncertain tax positions requiring recognition in its financial statements. 7 Tax years 2009 through 2012 remain subject to examination by Federal and New Jersey taxing authorities. In the event the Bank is assessed for interest and/or penalties by taxing authorities, such assessed amounts will be classified in the financial statements as income tax expense . (5) Earnings Per Share Basic earnings per share (“EPS”) are computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The difference between the common shares issued and the common shares outstanding for the purposes of calculating basic EPS is a result of the unallocated ESOP shares. The calculated basic and dilutive EPS are as follows: Three Months Ended June 30, Numerator $ $ Denominators: Basic shares outstanding Effect of dilutive securities Dilutive shares outstanding Earnings per share: Basic $ $ Dilutive $ $ (6) Regulatory Agreement On December 17, 2012, the Bank received a formal written agreement (the “Agreement”) with the Office of the Comptroller of the Currency (the “OCC”) dated November 21, 2012.The Agreement supersedes and terminates the Order to Cease and Desist entered into by and between the Bank and the Office of Thrift Supervision on March 17, 2010. The Agreement requires the Bank to take the following actions: ● prepare a three-year strategic plan that establishes objectives for the Bank’s overall risk profile, earnings performance, growth, balance sheet mix, liability structure, reduction in the volume of nonperforming assets, and product line development; ● prepare a capital plan that includes specific proposals related to the maintenance of adequate capital, identifies strategies to strengthen capital if necessary and includes detailed quarterly financial projections.If the OCC determines that the Bank has failed to submit an acceptable capital plan or fails to implement or adhere to its capital plan, then the OCC may require the Bank to develop a contingency capital plan detailing the Bank’s proposal to sell, merge or liquidate the Bank; ● prepare a criticized asset plan that will include strategies, targets and timeframes to reduce the Bank’s level of criticized assets; 8 ● implement a plan to improve the Bank’s credit risk management and credit administration practices; ● implement programs and policies related to the Bank’s allowance for loan and lease losses, liquidity risk management, independent loan review and other real estate owned; ● review the capabilities of the Bank’s management to perform present and anticipated duties and to recommend and implement any changes based on such assessment; ● not pay any dividends or make any other capital distributions without the prior written approval of the OCC; ● not make any severance or indemnification payments without complying with regulatory requirements regarding such payments; and ● comply with prior regulatory notification requirements for any changes in directors or senior executive officers. The Agreement will remain in effect until terminated, modified, or suspended in writing by the OCC. The Agreement does not require the Bank to maintain any specific minimum regulatory capital ratios. However, in connection with its most recent examination, the OCC established higher individual minimum capital ratios for the Bank. Specifically, the Bank must maintain a Tier 1 capital to adjusted total assets ratio of at least 8%, a Tier 1 capital to risk-weighted assets ratio of at least 12% and a total capital to risk-weighted assets ratio of at least 13%. The Bank's ratios of Tier 1 capital to adjusted total assets, Tier 1 capital to risk-weighted assets and total capital to risk-weighted assets at June 30, 2013 were 8.00%, 14.08% and 15.33%, respectively. The Bank continues to work with its borrowers where possible and is pursuing legal action where the ability to work with the borrower does not exist. As of June 30, 2013, the Bank has entered into formal forbearance agreements with four relationships totaling $850 thousand that require current payments while the borrowers restructure their finances. (7) Recent Accounting Pronouncements Below is a discussion of recent accounting pronouncements. In February 2013, the FASB issued ASU 2013-02, Comprehensive Income, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (Topic 220) : The amendments in this update aim to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update seek to attain that objective by requiring an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is reclassified to a balance sheet account instead of directly to income or expense in the same reporting period. For public entities, the amendments are effective prospectively for reporting periods beginning after December 15, 2012. The adoption of this pronouncement did not have a material impact on the Company’s financial condition or results of operations. 9 In December 2011, the FASB issued ASU 2011-12, Comprehensive Income (Topic 220) : The amendments in this update supersede certain pending paragraphs in ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to effectively defer only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The amendments will be temporary to allow the Board time to deliberate the presentation requirements for reclassifications out of accumulated other comprehensive income for annual and interim financial statements for public, private and nonprofit entities. The amendments in this update are effective for public entities for fiscal years, and interim annual periods within those years, beginning after December 15, 2011, consistent with ASU 2011-05. The adoption of this pronouncement did not have a material impact on the Company’s financial condition or results of operations. In December 2011, the FASB issued ASU 2011-11, Balance Sheet, Disclosure about Offsetting Assets and Liabilities (Topic 210) : The objective of this update is to provide enhanced disclosures that will enable users of its financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position. This includes the effect or potential effect of rights of setoff associated with an entity’s recognized assets and recognized liabilities within the scope of this Update. The amendments require enhancement disclosures by requiring improved information about financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they offset in accordance with either Section 210-20-45 or Sections 815-10-45. These amendments are effective for annual periods beginning on or after January 3, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The Company does not anticipate any material impact to the consolidated financial statements related to this guidance. In December 2011, the FASB issued ASU 2011-10, Property, Plant and Equipment (Topic 360) : The objective of this update is to resolve the diversity in practice about whether the guidance in the Subtopic 360-20, Property, Plant and Equipment – Real Estate Sales, applies to a parent that ceases to have a controlling financial interest (as described in Subtopic 810-10 Consolidation – Overall) in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt. This update does not address whether the guidance in Subtopic 360-20 would apply to other circumstances when parent ceases to have a controlling financial interest in a subsidiary that is in substance real estate. An entity is required to apply the amendments for annual reporting periods beginning on or after January1, 2013, and interim periods within those annual periods. The Company does not anticipate any material impact to the consolidated financial statements related to this guidance. In June 2011, the FASB issued ASU 2011-05,
